IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                         )
                                           )
                                           )
             v.                            )
                                           )
KHALIF WATSON,                             )   ID NO. 1703002846 A & B
                                           )
       Defendant.                          )
                                           )
                                           )
                                           )
                                           )

                         Date Decided: October 26, 2022


   Upon the Defendant’s Motion for Correction of Illegal Sentence. DENIED.

                                   ORDER


John S. Taylor, Esquire, Deputy Attorney General, Delaware Department of
Justice, Wilmington, Delaware, 19801, Attorney for the State of Delaware.


Khalif Watson, Pro Se.




SCOTT, J.

                                       1
This 26th day of October 2022, upon consideration of Defendant’s Motion for

Correction of an Illegal Sentence pursuant to Superior Court Criminal Rule 35, it

appears that:

      1. Defendant Khalif Watson (“Watson”) has filed a pro se Motion for

      Correction of an Illegal Sentence (“Motion”), pursuant to Superior Court

      Criminal Rule 35. Watson raised one ground for relief in the instant Motion:

      his sentence to Possession of a Firearm by a Person Prohibited was illegally

      enhanced from 5 years to 10 years Level V due to his 2012 Federal Firearm

      conviction. For the reasons set forth below, Watson’s Motion is DENIED.

      2. On August 17, 2018, the Court sentenced Watson. Watson’s Motion rests

      on his sentence for PFBPP. For this charge, the Court sentenced Watson to

      ten (10) years at Level V. Watson argues the Court improperly enhanced his

      sentence from five (5) years at Level V to ten (10) years because it improperly

      categorized his Federal Firearm conviction was a “violent offense” under the

      PFBPP statute. Watson argues under Federal Law, his Federal Firearm

      conviction is considered “non-violent,” therefore, this Court cannot consider

      the conviction to enhance his state conviction.

      3. We agree 11 Del. C. § 1448(c) explains how this Court should properly

      determine what is to be considered a “violent felony” under the law of this


                                         2
        State. The Court, however, disagrees with Watson in his interpretation of such

        statute. Section 1448(e)(3) reads “For the purposes of this subsection, “violent

        felony” means any felony so designated by § 4201(c) of this title, or any

        offense set forth under the laws of the United States, any other state or any

        territory of the United States which is the same as or equivalent to any of the

        offenses designated as a violent felony by § 4201(c) of this title.”1 The

        conjunction contained in this section indicates an offense under the laws of

        the United States, such as Watson’s Federal Firearm conviction, may be

        considered a violent felony in this State if that Federal conviction is the same

        as or equivalent to any offense designated as a violent felony in this State.

        4. Here, to determine whether Watson’s Federal Firearm Conviction is the

        same or equivalent to a violent felony in this State, the Court looks to the

        statutory definitions and elements of the crime. Under 18 U.S.C.A. §

        922(g)(1), the section Watson was found to have violated in Federal Court,

        the   government must have proven that (1) Watson possessed a firearm, (2)

        Watson had a prior felony conviction, and (3) the firearm was possessed in or

        affecting interstate commerce2 for Watson to have been charged with

        Unlawful Possession of a Firearm by a Convicted Felon.


1
    11 Del. C. § 1448(c) (emphasis added).
2
    United States v. McFadden, 238 F.3d 198, 200 (2d Cir. 2001).
                                            3
        5. In Delaware, the most similar crime to Watson’s Federal conviction is the

        same crime he was sentenced for in this matter: PFBPP. Under Delaware Law,

        the State must have proven (1) a defendant was a prohibited person and (2)

        knowingly possessed a firearm. A prohibited person, under these facts, is an

        individual who has been convicted of a felony.3 Therefore, the elements

        proven for Watson’s Federal Unlawful Possession of a Firearm by a

        Convicted Felon conviction are equivalent to PFBPP conviction. 11 Del. C. §

        4201(c) designates PFBPP as a violent felony. Therefore, under 11 Del. C. §

        1448(e)(3), this Court was entitled to treat Watson’s Federal Firearms

        conviction as a violent felony for purposes of enhancement of Watson’s

        sentence.


        For the reasons set forth above, the Defendant’s Motion for Correction of an

        Illegal Sentence is DENIED.

        IT IS SO ORDERED.

                                                    /s/ Calvin L. Scott
                                                    Judge Calvin L. Scott, Jr.




3
    11 Del. C. § 1448(a)
                                          4